OPINION AND ORDER

Movant, William R. Wilson, moves this court for an order allowing him to resign under terms of permanent disbarment pursuant to SCR 3.480(3). Because of the numerous ethical violations to which the Movant has admitted, and the Kentucky Bar Association’s agreement with Mov-ant’s request to resign under terms of permanent disbarment, it is hereby ORDERED that:
1. William R. Wilson is allowed to resign under terms of permanent disbarment, and he is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky.
2. In accordance with SCR 3.450, Wilson shall pay all costs associated with these proceedings, said sum being $438.25, for which execution may issue from this Court upon finality of this Opinion and Order.
3. Pursuant to SCR 3.390, Wilson shall, •within ten (10) days from the entry of this Opinion and Order, notify any current clients in writing of his disbarment; and he shall notify in writing all courts in which he has matters pending of his disbarment. Wilson shall furnish copies of all letters of notice to the Office of Bar Counsel. Furthermore, to the extent possible, Wilson shall immediately cancel and cease any advertising activities in which he is engaged.
All sitting. All concur.
ENTERED: September 26, 2013.
/s/ John D. Minton, Jr.